United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-41240


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

v.

VICTOR ALLEN MELENDEZ, JR

                      Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:03-CR-304-1
                      --------------------

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Victor Allen Melendez, Jr., appeals his conviction,

following a bench trial, of possession of more than 1,000

kilograms of marijuana with intent to distribute, a violation of

21 U.S.C. § 841(a)(1) and (b)(1)(A).   Melendez was sentenced to a

mandatory minimum term of 10 years in prison and to five years of

supervised release.

     Melendez contends that the district court erred in denying

his motion to suppress evidence:   the 1,360 kilograms of

marijuana contained in the trailer Melendez was pulling near

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41240
                               -2-

Laredo, Texas, on January 31, 2003.   On that morning, an

anonymous telephone tip to the police advised officers that a

specific trailer containing drugs was ready to be picked up at a

specific Laredo warehouse, and that the drugs would then be

transported northward on Interstate 35.   Surveilling officers

observed Melendez arrive at the warehouse in a tractor, hook the

tractor to the trailer described by the caller, seal the trailer,

drive away, and take a roundabout route toward the interstate.

As Melendez was entering the interstate, officers radioed ahead

to a patrol officer on the interstate to stop Melendez, and the

patrol officer stopped Melendez for speeding.

     Melendez contends that the anonymous tip did not provide

reasonable suspicion to justify the stop and search of the

tractor-trailer, that the stop for speeding was completely

pretextual, and that the surveilling officers who arrived on the

scene almost immediately thereafter impermissibly extended the

duration of the traffic stop to gain Melendez’s consent to search

the trailer and to conduct a search by a drug-sniffing dog.

Regardless of the patrol officer’s subjective motivation for the

stop, the stop was reasonable because he had probable cause to

believe that Melendez was speeding.   See Whren v. United States,

517 U.S. 806, 810, 812-13 (1996).   That the surveilling officers

who arrived minutes afterward questioned Melendez about

narcotics, after they had discovered that Melendez had given

false statements to the patrol officer, did not violate
                           No. 03-41240
                                -3-

Melendez’s Fourth Amendment rights.   See United States v.

Brigham, 382 F.3d 500, 508 (5th Cir. 2004) (en banc); United

States v. Shabazz, 993 F.2d 431, 436 (5th Cir. 1993).    Moreover,

although the anonymous tip, standing alone, did not justify the

stop, “independent corroboration by the police of significant

aspects of the informer’s predictions imparted some degree of

reliability to the other allegations made by the caller.”      See

Alabama v. White, 496 U.S. 325, 329, 332 (1990).    Given these

factors and Melendez’s apparently evasive driving maneuvers, the

officers were permitted to detain Melendez for as long as it took

to “diligently pursu[e] a means of investigation that was likely

to confirm or dispel [the officers’] suspicion” about drug

trafficking.   United States v. Hare, 150 F.3d 419, 426 (5th Cir.

1998), overruled on other grounds, United States v. Doggett, 230
F.3d 160, 163-64 (5th Cir. 2000).   The means used in the instant

case was a drug-sniffing dog, which was summoned within minutes

of the stop of Melendez and which almost immediately alerted to

the trailer.   The dog’s alert constituted probable cause to

search the trailer.   Hare, 150 F.3d at 427.   The district court

did not err in denying Melendez’s motion to suppress.

     The evidence at Melendez’s suppression hearing reflected

that Melendez also consented to the search.    Other than arguing

that the officers impermissibly extended the scope of the stop,

however, Melendez has abandoned any contention that such consent
                          No. 03-41240
                               -4-

was invalidly obtained.   See United States v. Flanagan, 87 F.3d
121, 124 n.2 (5th Cir. 1996).

     The judgment of the district court is AFFIRMED.